*725OPINION.
Marquette:
In the case of Gardiner & Wells Co. et al., 2 B. T. A. 765, the petitioner herein sought personal service classification for the years 1919 and 1920, under the Revenue Act of 1918. This Board held that the petitioner was not, under the law and the facts, entitled to be classed as a personal service corporation.
The facts in the instant proceeding are substantially the same as in the case cited, and the definition of a personal service corporation is the same in both the Revenue Acts of 1918 and 1921. This case arises under the latter Act. We are of opinion that the petitioner has failed to establish that it comes within the meaning of the term “ personal service corporation ” as it is used in the Revenue Act of 1921, and our decision is in favor of the respondent.
Reviewed by the Board.

Judgment will be entered for the respondent.